STONE, Judge.
The county’s petition for a writ of certio-rari is granted. We quash the March 2, 1992, order compensating the special public defender for his representation of Bellamy on criminal charges punishable by less than a capital or life sentence.
Defense counsel’s motion, setting forth the number of hours expended, considered with his testimony that the client was uncooperative thereby requiring extra trips to the jail, is insufficient to support an award of fees in excess of the maximum provided by Florida Statutes Section 925.036.
This record does not reflect the extent of difficulty needed to transform a special public defender’s defense efforts into those involving the extraordinary circumstances or the unusual representation required to warrant a fee in excess of the maximum amount provided by statute. Cf. Makemson v. Martin County, 491 So.2d 1109, 1110 (Fla.1986), cert. denied, 479 U.S. 1043, 107 S.Ct. 908, 93 L.Ed.2d 857 (1987).
We remand for modification of the order for a fee not to exceed the statutory cap.
GUNTHER, J., concurs.
ANSTEAD, J., dissents without opinion.